DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (CN 110212665 A, hereinafter “Zhai”).
Regarding claim 1, Zhai teaches an electrical machine (“As shown in FIG. 1, a conventional continuous-pole permanent magnet synchronous motor includes an outer stator 1 and an inner rotor 2”, [0046]); comprising a stator (Fig. 2, 1) and a rotor (Fig. 2, 2) rotatably mounted relative to the stator, the rotor including: 

    PNG
    media_image1.png
    358
    347
    media_image1.png
    Greyscale

- two first recesses (Fig. 2, space where PM3 and PM4 insert into), and 
- at least one second recess (Fig. 2, space where PM1 inserts into), wherein 
- an air gap is arranged between the stator and the rotor (the air gap is discussed in [0018] and [0020] in the context of its size being a variable in calculating the magnetic torque between the rotor and stator)
- the two first recesses are arranged in the rotor and extend completely through the rotor from the air gap to a shaft on which the rotor is arranged (Fig. 2, PM2 and PM3 extend from space where rotor 2 and stator 1 meet (i.e. the air gap) to the outer circumference of the shaft 5), 
- the two first recesses are arranged in a manner displaced relative to one another by less than 180                        
                            °
                        
                     along the circumference of the rotor (Fig. 2, PM2 and PM3 are seen to be displaced by far less than 180                        
                            °
                        
                    ), 
- the at least one second recess is arranged in a manner displaced relative to the first recesses by at least 90                        
                            °
                        
                     along the circumference of the rotor (Fig. 2, the center point between the first recesses PM2 and PM3 is displaced 90                        
                            °
                        
                     from the center point of PM1), 
- the at least one second recess does not extend through the rotor to the shaft (Fig. 2, PM1 does not extend to the shaft), and 
- a first permanent magnet is arranged each in the first recesses and/or a second permanent magnet is arranged in the at least one second recess (“PM1 and PM4 are surface-embedded permanent magnets, and PM2, PM3, PM5 and PM6 are spoke-type permanent magnets”, [0056]).
Regarding claim 2, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the rotor magnetic field, excited by the first and/or by the at least one second permanent magnets, comprises four poles (“every two adjacent spoked permanent magnets constitute a pair of poles, each of which is a pair of poles”, [0011]).
In other words, the pairs PM2/PM3 and PM5/PM6 together make up four poles. This means that the rotor magnetic field has more than 4 poles, but the claim is written in a way that is broadest reasonable interpretation requires the magnetic field to include 4 poles, but not only 4 poles. This rejection would be overcome if the claim was rewritten in a way that made it clear that the claim required exactly 4 poles (for example by changing “comprising” to “consisting”, see MPEP 2111.03). 
Regarding claim 3, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the magnetic axes of the first permanent magnets point in opposite directions (Fig. 2, magnetic axis of PM3 points to the right while the magnetic axis of PM2 points to the left) along the circumference of the rotor.
Regarding claim 4, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the magnetic axes of the first permanent magnets are each perpendicular to a radial direction (r) in a cross-section through the rotor (Fig. 2, see arrows on PM2 and PM3—indicating the magnetic axes of the permeant magnets—in a direction perpendicular to the radial direction of the rotor). 
Regarding claim 9, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the at least one second permanent magnet has a curved shape (Fig. 2, see the curved shape of PM1).
Regarding claim 10, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the at least one second recess is directly adjacent to the air gap (Fig. 2, PM1 is on the circumferentially outer region of rotor 2 and the air gap is a space between rotor 2 and stator 1).
Regarding claim 11, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the at least one second recess extends along a portion of the circumference of the rotor (Fig. 2, PM1). 
Regarding claim 12, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the at least one second recess has a main direction of extension which is perpendicular to a radial direction (r) in a cross-section through the rotor (Fig. 2, the spoked magnets PM2 and PM3 extend along the radial direction of the rotor, the main direction of extension of PM1 can be seen to be perpendicular to this direction). 
Regarding claim 13, Zhai teaches the electrical machine according to claim 1. Zhai further teaches wherein the electrical machine comprises two second recesses (Fig. 2, PM1 and PM4) arranged entirely in the rotor (Fig. 2, 2).
Regarding claim 14, Zhain teaches the electrical machine according to claim 1. Zhai further teaches a method of operating said machine wherein a component of the magnetomotive force of the rotor of an order greater than 1 is used for torque generation (“Therefore, the harmonic order of stator and rotor magnetomotive force that can generate torque ripple is: h=10m±1, m=1, 2, 3...”, [0052]). 
If these higher harmonics are generating torque ripple, then they must be generating magnetic flux and can be said to be contributing to torque generation (“For example, if the component of the magnetomotive force of the rotor of the order of 3 has a non-zero magnetic flux density, said component can be used for torque generation”, see [0019] of Applicant’s Disclosure). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Hattori et al. (US 20190199148 A1, hereinafter “Hattori”).
Regarding claim 5, Zhai teaches the electrical machine according to claim 1.
Zhai does not teach wherein an electrically insulating material or a gas is arranged at least in some places in the first recesses.

    PNG
    media_image2.png
    680
    556
    media_image2.png
    Greyscale

Hattori teaches an electrical machine (“In the rotary electric machine of a magnet type, loss of electric energy is reduced by reducing an eddy current”, [0006]) wherein an electrically insulating material (Fig. 6, 24) (“After the magnet 16 and the electromagnetic steel plates 18 are inserted in the magnet hole 14, the magnet hole 14 is filled with a filler to fix the magnet 16 and the electromagnetic steel plates 18. As the filler, a thermosetting resin as an insulating and non-magnetic material can be used. FIG. 6 is a view illustrating a state after the magnetic hole 14 is filled with the filler and is a sectional view taken along VI-VI in FIG. 5. An area between the rotor core 10 and each of the electromagnetic steel plates 18 bonded to the magnet 16 is filled with a resin 24”, [0039]) or a gas is arranged at least in some places in the first recesses (Fig. 1, 14). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical machine of Zhai so that the first recess was filled with an insulating material as taught by Hattori.
	This would have the advantage of better securing the magnet within the recess so as to withstand the high forces that occur during motor operation (“The resin 24 binds to the electromagnetic steel plate 18 and the rotor core 10, and is hardened. In this way, the resin 24 fixes the electromagnetic steel plates 18 and the magnet 16 so as to prevent movement of the electromagnetic steel plates 18 and the magnet 16 in the magnet hole 14”, [0039]). 
	Regarding claim 6, Zhai teaches the electrical machine according to claim 1. 
Zhai does not teach wherein the first recesses are each larger than the first permanent magnet arranged therein.
Hattori teaches an electrical machine wherein the first recesses are each larger than the first permanent magnet arranged therein (Fig. 6, see magnet 16 is smaller than the recess so that 18 and 24 can fit in). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical machine of Zhai so that the first recess was larger than the magnet as taught by Hattori.
 	This would have the advantage of providing a space for a resin to be placed in the recess with the magnet to help better secure the magnet within in the recess (“The resin 24 binds to the electromagnetic steel plate 18 and the rotor core 10, and is hardened. In this way, the resin 24 fixes the electromagnetic steel plates 18 and the magnet 16 so as to prevent movement of the electromagnetic steel plates 18 and the magnet 16 in the magnet hole 14”, [0039]).
Regarding claim 7, Zhai teaches the electrical machine according to claim 1. 
Zhai does not teach wherein the at least one second recess is larger than the second permanent magnet.
Hattori teaches an electrical machine wherein the at least one recess is larger than the permanent magnet (Fig. 6, see magnet 16 is smaller than the recess so that 18 and 24 can fit in).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical machine of Zhai so that the second recess was larger than the second magnet as taught by Hattori.
 	This would have the advantage of providing a space for a resin to be placed in the recess with the magnet to help better secure the magnet within in the recess (“The resin 24 binds to the electromagnetic steel plate 18 and the rotor core 10, and is hardened. In this way, the resin 24 fixes the electromagnetic steel plates 18 and the magnet 16 so as to prevent movement of the electromagnetic steel plates 18 and the magnet 16 in the magnet hole 14”, [0039]).
Regarding claim 8, Zhai teaches the electrical machine according to claim 1.
Zhai does not teach wherein an electrically insulating material or a gas is arranged at least in some places in the at least one second recess.
Hattori teaches an electrical machine (“In the rotary electric machine of a magnet type, loss of electric energy is reduced by reducing an eddy current”, [0006]) wherein an electrically insulating material (Fig. 6, 24) (“After the magnet 16 and the electromagnetic steel plates 18 are inserted in the magnet hole 14, the magnet hole 14 is filled with a filler to fix the magnet 16 and the electromagnetic steel plates 18. As the filler, a thermosetting resin as an insulating and non-magnetic material can be used. FIG. 6 is a view illustrating a state after the magnetic hole 14 is filled with the filler and is a sectional view taken along VI-VI in FIG. 5. An area between the rotor core 10 and each of the electromagnetic steel plates 18 bonded to the magnet 16 is filled with a resin 24”, [0039]) or a gas is arranged at least in some places in the magnet recesses (Fig. 1, 14). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical machine of Zhai so that the second recess was filled with an insulating material as taught by Hattori.
	This would have the advantage of better securing the magnet within the recess so as to withstand the high forces that occur during motor operation (“The resin 24 binds to the electromagnetic steel plate 18 and the rotor core 10, and is hardened. In this way, the resin 24 fixes the electromagnetic steel plates 18 and the magnet 16 so as to prevent movement of the electromagnetic steel plates 18 and the magnet 16 in the magnet hole 14”, [0039]). 
Allowable Subject Matter
	Claim 1 contains the limitation “the at least one second recess is arranged in a manner displaced relative to the first recesses by at least 90            
                °
            
         along the circumference of the rotor”. The first and second recesses of Zhai are displaced by exactly 90            
                °
            
        , while Fig. 1 of the applicant’s disclosure shows the first and second recesses displaced by 180            
                °
            
        . If claim 1 was amended to require the displacement between the first and second recesses to be greater than 90            
                °
            
         then the claim would overcome the rejection of this Office Action and all art that the examiner is currently aware of. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834